BLUEROCK ENHANCED MULTIFAMILY TRUST, INC. CODE OF ETHICS EXHIBIT 10.14 TABLE OF CONTENTS I. Covered Persons/Purpose of the Code 1 II. Conflicts of Interest 1 III. Confidentiality 3 IV. Recordkeeping 3 V. Fair Dealing 3 VI. Protection and Proper Use of Company Assets 4 VII. Foreign Corrupt Practices Act 4 VIII. Disclosure and Compliance 4 IX. Accountability 5 X. Accounting Complaints 5 XI Reporting any Illegal or Unethical Behavior 5 XII. Administration and Violations of the Code of Ethics 5 XIII. Other Policies and Procedures 6 XIV. Confidentiality of Reports & Records 6 XV. Internal Use 6 BLUEROCK ENHANCED MULTIFAMILY TRUST, INC. CODE OF ETHICS Adopted January 14, 2009 I. Covered Persons/Purpose of the Code This Code of Ethics (the “Code”-) for Bluerock Enhanced Multifamily Trust, Inc. (the “Company”) applies to its principal executive officer, principal financial officer, principal accounting officer, controller and persons performing similar functions and all members of its Board of Directors (the “Board”) (collectively the “Covered Persons”) for the purpose of promoting: • honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; • full, fair, accurate, timely and understandable disclosure in reports and documents filed with, or submitted to, the Securities and Exchange Commission (the “SEC”) and in other public communications made by the Company; • compliance with applicable laws and governmental rules and regulations; • prompt internal reporting of violations of the Code to an appropriate person or persons identified in the Code; and • accountability for adherence to the Code. II. Conflicts of Interest Covered Persons should be scrupulous in avoiding conflicts of interest with regard to the interests of the Company. A “conflict of interest” occurs when a Covered Person’s private interest in any material respect interferes with the interests of, or his or her service to, the Company. For example, a conflict of interest would arise if a Covered Person, or a member of such Covered Person’s family, receives improper personal benefits as a result of his or her position with the Company. Although typically not presenting an opportunity for improper personal benefit, conflicts arise from, or as a result of, the contractual relationships between the Company and (i) its advisor, Bluerock Enhanced Multifamily Advisor, LLC (the “Advisor”), (ii) its dealer manager, Select Capital Corporation, LLC (the “Dealer Manager”), (iii) its sponsors, Bluerock Real Estate, L.L.C. and Orion Residential, LLC (the “Sponsors”), (iv) its property manager, Bluerock REIT Property Management, LLC (the “Property Manager”), and (v) any of its other affiliates (collectively, “Company Affiliates”).
